 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     TATYANA PROKOPENKO
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     TATYANA PROKOPENKO,                                         No.    2:18-CV-00168-CKD
13

14                         Plaintiff,
                                                                 STIPULATION AND [proposed]
15                                                               ORDER FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
            v.                                                        REPLY BRIEF
17
     NANCY BERRYHILL, Acting
18   Commissioner of Social Security,
19
                       Defendant.
20   _______________________________________/
21          IT IS HEREBY STIPULATED by and between the parties, through their respective
22
     undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
23
     for summary judgment is extended to October 30, 2018.
24

25          This is a first extension, requested because plaintiff’s counsel has three reply briefs due

26   over three days.
27

28



                                             [Pleading Title] - 1
 1
     Dated:    October 23, 2018                                     /s/ Jesse S. Kaplan
 2                                                                  JESSE S. KAPLAN
 3                                                                  Attorney for Plaintiff

 4

 5
                                                                    McGREGOR W. SCOTT
 6                                                                  United States Attorney
                                                                    DEBORAH LEE STACHEL
 7                                                                  Regional Counsel, Region IX
                                                                    Social Security Administration
 8

 9
     Dated: October 23, 2018                                         /s/ per e-mail authorization
10                                                                  MICHAEL MARRIOTT
                                                                    Special Assistant U.S. Attorney
11
                                                                    Attorney for Defendant
12

13

14
                                                   ORDER
15

16

17            For good cause shown on the basis of this stipulation, the requested extension of

18   plaintiff’s time to file a reply brief is extended to October 30, 2018.
19
              SO ORDERED.
20

21
     Dated: October 26, 2018
22
                                                       _____________________________________
23                                                     CAROLYN K. DELANEY
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28



                                               [Pleading Title] - 2
